      Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 1 of 9




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS


 Terri Pepper,

                          Plaintiff,               Case No. 4:20-cv-02154

 v.

 Life Protect 24/7, Inc. d/b/a                     Second Amended Complaint and Demand for
 Life Protect 24/7,                                Jury Trial

                          Defendant.


                             SECOND AMENDED COMPLAINT

       Terri Pepper (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Life Protect 24/7, Inc. d/b/a Life Protect 24/7 (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Amended Complaint is based on the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. §227 and § 302.101 of the Texas Business & Commercial Code.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).


                                                     1
      Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 2 of 9




                                             PARTIES

         5.     Plaintiff is a natural person residing in The Woodlands, Texas 77354.

         6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

         7.     Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 3509 Virginia Beach Boulevard Virginia Beach, Virginia

23452.

         8.     Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         9.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

         10.    Plaintiff has a residential and personal cellular telephone number ending in 0401.

         11.    Plaintiff has only used this phone number ending in 0401 as a residential and

personal cellular telephone.

         12.    Beginning on or around January 13, 2020, Defendant placed calls to Plaintiff on

her residential and personal cellular phone for solicitation purposes.

         13.    Defendant was calling regarding a life alert medical device.

         14.    Plaintiff did not request information from Defendant about medical alert devices

and Defendant did not have consent to contact Plaintiff.

         15.    Upon information and belief, Defendant was trying to reach a third party named

James Draper.

         16.    Plaintiff was not interested in purchasing a medical alert device and did not seek

information regarding a medical alert device.




                                                      2
      Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 3 of 9




       17.     Plaintiff received five calls from Defendant on the following dates and times:

January 13, 2020 at 9:54AM; January 13, 2020 at 1:50PM; January 14, 2020 at 9:20AM; January

14, 1010 at 2:59PM; and January 15, 2020 at 11:17AM.

       18.     During the first call on January 13, 2020, Defendant’s representative called her at

9:54AM, but Plaintiff could not speak so she disconnected the call.

       19.     Defendant’s representative called her back again later that same day, January 13,

2020 at 1:50. During this call Plaintiff requested a call back number from the representative and

she was provided the number 800-244-5487.

       20.     Plaintiff received three additional calls from Defendant.

       21.     Plaintiff later called that number back with a friend on January 23, 2020 and was

informed by a representative that she had reached “Life Protect 24/7,” the Defendant in this matter

and was provided the website www.lifeprotect247.com.

       22.     When placing these calls to Plaintiff, Defendant used an automated telephone

dialing system.

       23.     Plaintiff knew Defendant was using an automated telephone dialing system as there

was a noticeable “bloop” sound that would play between answering a call and being transferred to

a live agent from Defendant.

       24.     Plaintiff has been on the Do Not Call Registry since December 15, 2004.

       25.     Defendant’s calls were not made for “emergency purposes.”

       26.     Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

       27.     Plaintiff received all five calls while on the Do Not Call Registry and all within a

single year.



                                                    3
      Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 4 of 9




           28.   Defendant is not registered as a telephone solicitor with the Texas Secretary of State

as required by the Texas Business and Commerce Code.

           29.   This   was    confirmed    by    checking    if   Defendant    was    registered   at:

https://direct.sos.state.tx.us/telephone/TelephoneSearch.asp.

           30.   Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUN T I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

           31.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           32.   The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.   The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.   Defendant’s calls were not made for “emergency purposes.”

           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.




                                                       4
      Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 5 of 9




        28.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since December 15, 2004.

        29.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUN T II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since December 15, 2004.

        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.



                                                       5
      Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 6 of 9




        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                     COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                      THE TEXAS BUSINESS & COMMERICAL CODE

        39.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        40.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

        41.      Defendant violated § 302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.

        42.      §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all


                                                       6
      Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 7 of 9




reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




       Wherefore, Plaintiff, Terri Pepper, respectfully prays for judgment as follows:

               a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                       227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

               b.      Statutory damages of $500.00 per violative telephone call (as provided

                       under 47 U.S.C. § 227(b)(3)(B));

               c.      Additional statutory damages of $500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                       47 U.S.C. § 227(b)(3));

               e.      Additional treble damages of $1,500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)

               g.      Statutory damages of $5,000 per violation (as provided under §302.302(a)

                       of the Texas Business & Commerce Code);

               h.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                       costs incurred by Plaintiff pursuant to §302.302(a) of the Texas Business &

                       Commerce Code;

               i.      Any other relief this Honorable Court deems appropriate.




                                                     7
    Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 8 of 9




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Terri Pepper, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 11/20/2020                               By: s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: aginsburg@creditlaw.com




                                                  8
     Case 4:20-cv-02154 Document 24 Filed on 11/20/20 in TXSD Page 9 of 9




                                CERTIFICATE OF SERVICE

      I, Amy L.B. Ginsburg, hereby certify that I served a true and correct copy of the foregoing

amended complaint to the below parties via ECF on November 20, 2020.

                                    Christopher M. Jordan, Esq.
                                    MUNSCH HARDT KOPF &HARR, P.C.
                                    700 Milam Street, Suite 2700
                                    Houston, Texas 77002
                                    Email: cjordan@munsch.com

                                    Matthew C. Arentsen, Esq.
                                    Jesse D. Sutz, Esq.
                                    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                    410 17th Street, Suite 2200
                                    Denver, Colorado 80202
                                    Email: marentsen@bhfs.com
                                           jsutz@bhfs.com




                                                           /s/ Amy L.B. Ginsburg
                                                           AMY L. B. GINSBURG




                                                  9
